—Amended order and judgment (one paper), Supreme Court, New York County (Ira Gammerman, J.), entered May 4, 1984, which, inter alia, dismissed petitioners-appellants’ CPLR article 78 petition seeking to annul the determination of respondent Department of Consumer Affairs (DCA) suspending petitioners-appellants’ commercial refuse removal licenses and imposing fines for petitioners-appellants’ failure to comply with respondents’ requirements related to auditing and disclosure of books and records, is affirmed, without costs.
Special Term properly dismissed the petition as to all petitioners other than those whose suspensions were based upon their failure to comply with the audit notices and to submit the required balance sheets and financial statements. The dissent does not take issue with the correctness of this determination; instead, our esteemed brother finds the penalty of license suspension for failure to comply “disproportionate to the offense.” Rather than demonstrating, as the dissent argues, that “[a]ll petitioners did was litigate the issue through proper channels * * * an issue properly raised and crucial to [its] business” this record reflects the use of obstructive tactics and a studied recalcitrance by the petitioners to comply with the directives of the Department. It is noted that fines were imposed upon the petitioners pursuant to a final order issued in July, 1983 for their failure to submit the financial statements and the books and records required by the Department.
Those fines were not paid, and rather than seek judicial review of those orders at that time, as authorized by the administrative hearing guide, appellants elected to seek a rehearing, merely reasserting in their application those arguments they had initially put forth which had been rejected by the Department. And this despite the requirement in the hearing guide that “any such petition must be confined to new questions raised by the decision or final order and which the petitioner had no opportunity to argue before the Department.” It was only after this requested rehearing had been denied and the penalty of suspension imposed that appellants sought judicial review. This record thus does not support the conclusion that suspension is a sanction which is, “under the circumstances, so disproportionate to the offense as to shock the conscience of the court.” (Matter of *288Pell v Board of Educ., 34 NY2d 222, 232-235; Matter of Harris v Mechanicville Cent. School Dist., 45 NY2d 279, 284.) We agree with respondent DCA that the penalty of license suspension, under the circumstances here present, was fully justified when consideration is given to “the substantial public harm which might be caused by repeated violations and the deterrent effect which a substantial penalty might have on the individual violator and upon others who might be tempted to engage in similar misdeeds.” (Schaubman v Blum, 49 NY2d 375, 379.) Concur — Silverman, Carro, Milonas and Alexander, JJ.